DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 59-60, 62-64, 67, 70-72, 74-75, 78, and 80-81 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (2008/0184591) in view of Chen (4,922,636) and Masuda (4,843,738).
Regarding claim 59, Chang teaches a footwear securing member comprising a section of a first material, the section having at least a top surface and a bottom surface, the footwear securing member (figs 2-4, member10) comprising 
at least one connecting body of a second material (figs 2-4, member 20), the connecting body comprising 

a flange radially projecting from the hub, the flange being encapsulated by the first material forming an interface between the flange and the first material, wherein and wherein the interface consists of the first material and the second material (fig 4). 
Chen does not teach the first material and the second material are polymeric, and wherein the first material fused to the second material.  
Chen teaches a structure, capable of a footwear securing member, having a first member (Fig. 20, member 134) and the second member (Fig. 20, member 102 and 104) being polymeric (cal. 5, lines 10-20).
It would have been obvious to one of ordinary skill in the art before the effective filing dale of the claim invention to modify the structure of Chang by replacing the connecting body with the connecting body and the material of Chen because it is easy to manufacture, durable and easy to replace or use together with similar material.
While the modified structure Chang-Chen teaches all the limitation of claim 59, but silent about the fusing technique. However, Masuda teaches the technique of fusing to polymeric material together (Fig. 5, members 7-9, col. 3, lines 40-50).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to use the fusing technique as taught by Masuda to connect the members of Chang, as the technique is well- known in the art to prevent the cracks and tear produced and improving the durability of the structure.
Regarding claim 60, the modified structure Chang-Chen-Masuda does not clearly teach the first material is softer than the second material, but Change teaches in para 6023 and 0025 that the first material elastic and second material is metal. Therefore, would have been obvious to one of ordinary skill in the art before the elective filing date of the claim invention to understand that elastic material would be softer than metal material, and the first material is softer than the second material in order to maintain the softness for the section which directly touch a user and the rigid for the section which configure lo contact the ground; therefore providing the better securing structure.
Regarding claim 62-64, the combined structure Chang-Chen-Masuda does not clearly teach the hub has a thickness defined by the distance between the proximal end and the distal end that is at least 1.5 times, or 2 times, or 3 times, a thickness of the flange at an outer edge. However, as seen in Figs. 6-8 of Chang that the hub is more than just 3 times thicker than the flange.
Therefore, it would have been obvious to one of ordinary skill in the art before the elective filing date of the claim invention to understand to make the hub is thicker than the flange in order to make a stronger connection point at the hub section.
Regarding claim 67, the modified structure Chang-Chen-Masuda discloses the outer lateral surface of the hub is at least partially surrounded by (Chang, Fig. 4, para 0025) and fused with the first material (Masuda, Fig. 5, members 7-9, cal. 3, lines 40-50).
Regarding claim 70, the modified structure Chang-Chen-Masuda discloses the hub has a shape of a cylindrical sleeve (Chang, Figs. 6-8, member 21, para 0025).
Regarding claim 71, the modified structure Chang-Chen-Masuda discloses the footwear securing member comprises a plurality of connecting bodies (Chang, Fig. 2, members 10, 12, and 15).
Regarding claim 72, Chang teaches a footwear securing member comprising a section of a first material, the section having at least a top surface and a bottom surface, the footwear securing member (Figs. 2-4, member 10, para 0023) comprising 
at least one connecting body of a second material (fig 4, member 20), the connecting body comprising
3a hub being configured to connect to an object, the hub having a proximal end and a distal end, the hub extending at least partially between the top surface and the bottom surface (fig 4, member 221) and 
a flange (fig 4, member 213) radially projecting from the hub, the flange being encapsulated by and the surface of the flange fused with the first material (fig 4).
Chen teaches a structure, capable of a footwear securing member, having a toe bail reinforcement comprising a first toe bail hub and a second toe ball hub spaced apart from each other (Figs. 14-21, members 100), each hub having a proximal end, a distal end and an intermediate section therebetween (Figs. 14-21, members 106 and 116);
a toe ball flange radially projecting from each hub within the respective intermediate region; and a bridge piece extending between the first toe ball hub and the toe bail second hub (Figs. 14-21, members 112 and 122).
It would have been obvious to one of ordinary skill in the art before the effective filing dale of the claim invention to modify the structure of Chang by replacing the 
While the modified structure Chang-Chen teaches all the limitations of claim 72, but silent about the fusing technique. However, Masuda teaches the technique of fusing to polymeric material together (Fig. 5, members 7-9, col. 3, lines 40-50).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to use the fusing technique as taught by Masuda to connect the members of Chang, as the technique is well- known in the art to prevent the cracks and tear product and improving the durability of the structure.
The modified structure Chang-Chen does not specifically teach the footwear securing member is configured to fit horizontally around a footwear and the toe bail reinforcement is located in a portion of the footwear securing member that is in contact with a toe box of the footwear and not on the underside of the footwear during use. However, Chang structure is capable of having on a footwear without in contact with the underside of the footwear such as a user could wear the structure up-side-down or just put it on a footwear but avoid any contact with the underside. 
Regarding claim 74, the modified structure Chang-Chen-Masuda teaches all the imitations of claim 72 and Chen further teaches the toe hail flanges and the bridge are encapsulated by the first material (Fig. 20, members 134 and 134).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the structure Chang by having toe bail flanges and the bridge are encapsulated by the first material, as taught by Chen, in order to make the securing member remaining intact and functional.
Regarding claim 75, the modified structure Chang-Chen-Masuda does not clearly teach the second material is harder than the first maternal, but as seen in Chang para 0023 and 0025 that the first material is elastic and second material is metal. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to understand that elastic material would be softer than metal material, therefore it is understood that the second material is harder than the first maternal in order to maintain the softness for the section which directly touch a user and the rigid for the section which configure to contact the ground: therefore providing the better securing structure.
Regarding claim 78, the modified structure Chang-Chen-Masuda discloses the hub has a shape of a cylindrical sleeve (Chang, Figs. 6-8, member 21, para 0025).
Regarding claim 80, the modified structure Chang-Chen does not specifically teach the footwear securing member is configured to fit horizontally around a footwear and the toe bail reinforcement is located in a portion of the footwear securing member that is in contact with a toe box of the footwear and not on the underside of the footwear during use. However, Chang structure is capable of having on a footwear without in contact with the underside of the footwear. 
Regarding claim 81, the modified structure Chang-Chen-Masuda discloses the connecting body couples via a link (Chang, fig 2, member 15) to a traction member (Chang, fig 2, member 11) that extends along the underside of the footwear (Chang, member 11 is capable of extend along the underside of the footwear).

Claim 68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (2008/0164591), Chen (4,922,636) and Masuda (4,843,738) as applied to claim
59 above, and further in view of Allen et al. (6,987,783).

Regarding claim 68, the modified structure Chang-Chen-Masuda does not clearly teach the hardness of the first material is in the range of about Shore A 25 to 85, or is within an equivalent range on a different hardness scale.
Allen teaches a footwear structure having the hardiness of the first material is in the range of about Share A 25 to 85, or is within an equivalent range on a different hardness scale (i.e. Shore 30C - Shore 80C, col. 4, lines 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the structure Chang by using the shore hardness of Allen in order to improve abrasion resistance and torsional stiffness.

Claim 69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (2008/0184591), Chen (4,922,636), Masuda (4,843,738) and Allen et al. (5,987,783) as applied to claim 68 above, and further in view of Quellais et al. (RE4O,474).
Regarding claim 69, the modified structure Chang-Chen-Masuda-Allen does not clearly teach the hardness of the second material is about at least Shore A 76 or harder, or has an equivalent minimum hardness on a different scale.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the structure Chang by using the shore hardness of Quellais in order to improve abrasion resistance and torsional stiffness.
Claims 79 and 82 is/are rejected under 25 L.5.C. 103 as being unpatentable over Chang (2008/01 84591) in view of Chen (4,922,636).
Regarding claim 79, Chang teaches a footwear securing member comprising a section of a first material, the section having at least a top surface and a bottom surface, the footwear securing member (Figs. 2-4, member 10, para 0023),
a toe ball reinforcement of a second material (Fig. 4, member 21, para 0025).
Change does not teach a toe bail reinforcement of a second material comprising a first toe ball hub and a second toe bail hub spaced apart from each other, each hub having a proximal end, a distal end and an intermediate section therebetween a toe pail flange racially projecting from each hub within the respective intermediate region; and a bridge piece extending between the first toe bail hub and the toe bail second hub, wherein the toe bail flanges and the bridge are encapsulated by the first material.
Chen teaches a structure, capable of a footwear securing member, having a toe ball reinforcement comprising a first toe ball hub and a second toe ball hub spaced apart from each other (Figs. 14-21, members 100), each hub configured to connect to an object (Figs. 1-13 and 20, member 28) and having a proximal end, a distal end and an intermediate section therebetween (figs. 14-21, members 106 and 116);
a toe bail flange radially projecting from each hub within the respective intermediate region; and a bridge piece extending between the first foe ball hub and the toe bail second hub (Figs. 14-21, members 112 and 122).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to combine the structure of Chang by replacing the 
The modified structure Chang-Chen does not specifically teach the footwear securing member is configured to fit horizontally around a footwear and the toe bail reinforcement is located in a portion of the footwear securing member that is in contact with a toe box of the footwear and not on the underside of the footwear during use. However, Chang structure is capable of having on a footwear without in contact with the underside of the footwear. 
Regarding claim 82, Chang discloses a footwear securing member comprising a section of a first material, the section having at least atop surface and a bottom surface (fig 2-4, member 10), the footwear securing member comprising at least one connecting body of a second material (i.e. metal, member 20), the connecting body comprising
a hub being configured to connect to an object, the hub having a proximal end and a distal end, the hub extending at least partially between the top surface and the bottom surface (fig 4, member 221)
5a flange radially projecting from the hub (fig 4, member 213),
the flange being encapsulated by the first material forming an interface between the flange and the first material, wherein no adhesive agent other than the first material and the second material is used at the interface (fig 4).
Chang does not teach the first material and the second material are polymeric.
Chen teaches a structure, capable of a footwear securing member, having a first member (Fig. 20, member 134) and the second member (Fig. 20, member 102 and 104) being polymeric (cal. 5, lines 10-20).
.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 59-64, 67-72, 74-76, and 78-82 are rejected on the ground of nonstatulory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,004,296 (herein after Bunch) in view of Masuda (4,843,738). Bunch discloses footwear 
securing members with connection member, wherein the connection member
comprising hubs, flanges and a bride between hubs and the flanges, wherein the connection members embedded and fused in the footwear securing members and wherein the footwear securing members material is softer than the connecting member material; wherein the structure is capable to fit around a footwear and not the underside of the footwear. However, ff does not teach the first material and the second material are polymeric and the surface of the flange is fused with the first material.

first member (fig 5, member 8) and the second member (Fig 5, member 9) being
polymeric and fused together (col 3, lines 40-50).
	It would have been obvious to one of ordinary skill in the art before the effective
filling cate of the claim invention to modify the structure of Bunch by using the fusing
technique to fuse the two materials together as the technique is well-known in the art to
prevent the cracks and tear produced and improving the durability of the structure.
Response to Arguments
Applicant’s arguments, dated 01-17-2022, with respect to the claim objection have been fully considered and are persuasive. The objection has been withdrawn due to applicant amendments.
Applicant's arguments, date 01-17-2022, with respect to the rejections of claims under 35 U.S.C §103 have been fully considered, but they are not persuasive.
Argument 1: applicant argues that the prior art does not teach the limitations "the interface between the flange and the first material consists of the first material fused to the second material”. However, this argument is not commensurate with the rejected claims, as the limitations have not been previously presented. Thus, the limitations have been address as analyzed above. In addition, applicant argues that Masuda does not teach the fuse technique consists of first and second material, however, the examiner respectfully disagree since Chang material is consisting of first and second material and Masuda only use to show the fusing technique is well-known in the art to connect to material together.
Argument 2: applicant argues that the prior art does not teach the limitations " the securing member goes " horizontally around a footwear upper and wherein the connecting body us located in a portion of the footwear securing member that is in contact with the footwear upper during use.". However, this argument is not commensurate with the rejected claims, as the limitations have not been previously presented. Thus, the limitations have been address as analyzed above.
Argument 3: applicant argues the toe bail reinforcement, as claim, would not be located on the underside of the footwear, and therefore, amended the claim language as to emphasize the toe bail configure to locate in the portion of the footwear and in contact with a toe box and not on the underside of the footwear. However, this argument is not commensurate with the rejected claims, as the limitations have not been previously presented. Thus, the limitations have been address as analyzed above.
Argument 4: applicant's arguments with respect to the nonstatutory double patenting have been considered are persuasive and therefore withdrawn. However, another rejection has been made and analyzed above regarding to the fusing step as
claimed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476. The examiner can normally be reached M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/BAO-THIEU L NGUYEN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/SHAUN R HURLEY/Primary Examiner, Art Unit 3732